                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

Albert et al.                                            *
      Plaintiff,
                                                         *
      v.                                                          Case No. 8:20-cv-01936-PWG
                                                         *
Global Tel*Link Corp., et al.
      Defendant.                                         *

                                 MOTION FOR ADMISSION PRO HAC VICE

            I, Jonathan B. Pitt                     , am a member in good standing of the bar of this

Court. I am moving the admission of Colette Connor

to appear pro hac vice in this case as counsel for 3Cinteractive Corp.                                    .


            We certify that:

            1. The proposed admittee is not a member of the Maryland bar and does not maintain
               any law office in Maryland

            2. The proposed admittee is a member in good standing of the bars of the following
               State Courts and/or United States Courts:

                      State Court & Date of Admission            U.S. Court & Date of Admission
              Supreme Court of Virginia, Oct. 16, 2008       U.S.C.A., 10th Cir., March 11, 2009
              District of Columbia, April 12, 2010           U.S.C.A., 4th Cir., May 17, 2011
                                                             U.S.C.A., 9th Cir., Jan. 1, 2011
                                                             U.S.D.C., E.D. Va., July 1, 2011


            3. During the twelve months immediately preceding this motion, the proposed admittee
                                                               0
               has been admitted pro hac vice in this Court _______ time(s).

            4. The proposed admittee has never been disbarred, suspended, or denied admission to
               practice law in any jurisdiction. (NOTE: If the proposed admittee has been
               disbarred, suspended, or denied admission to practice law in any jurisdiction, then
               he/she must submit a statement fully explaining all relevant facts.)

            5. The proposed admittee is familiar with the Maryland Attorneys’ Rules of Professional
               Conduct, the Federal Rules of Civil Procedure, the Federal Rules of Evidence, the
               Federal Rules of Appellate Procedure, and the Local Rules of this Court, and
               understands he/she shall be subject to the disciplinary jurisdiction of this Court.

PHVMotion (12/2018)                                                                               Page 1 of 2
            6. The proposed admittee understands admission pro hac vice is for this case only and
               does not constitute formal admission to the bar of this Court.

            7. Either the undersigned movant or _________________________________________,
               is also a member of the bar of this Court in good standing, and will serve as co-
               counsel in these proceedings.

            8. The $100.00 fee for admission pro hac vice accompanies this motion.

        9. We hereby certify under penalties of perjury that the foregoing statements are true
             and correct.
                                                     PROPOSED ADMITTEE
    MOVANT
                                                                     /s/               _
          /s/                 _                     Colette Connor
    Jonathan B. Pitt                           (signed by Jonathan B. Pitt with permission of Colette Connor)
Signature                                              Signature
Jonathan B. Pitt (Bar No. 16086)                        Colette Connor
Printed name and bar number                            Printed name
Williams & Connolly LLP                                 Williams & Connolly LLP
Office name                                            Office name

725 12th St. NW, Washington D.C. 20854                  725 12th St. NW, Washington D.C. 20854

Address                                                Address
202-434-5000                                            202-434-5000
Telephone number                                       Telephone number
202-434-5029                                            202-434-5029
Fax Number                                             Fax Number
jpitt@wc.com                                            cconnor@wc.com
Email Address                                          Email Address




PHVMotion (12/2018)                                                                              Page 2 of 2
